



EXHIBIT 10-2






The Procter & Gamble Performance Stock Program
- Related Correspondence and Terms and Conditions







--------------------------------------------------------------------------------






AWARD AGREEMENT
[GLOBAL ID]
[NAME]
Subject: PERFORMANCE STOCK UNIT SERIES XX-XX-PSP
In recognition of your contributions to the future success of the business, The
Procter & Gamble Company ("Company") hereby grants to you Performance Stock
Units ("PSUs") of Procter & Gamble Common Stock as follows:
Target Number of Units:
 
Maximum Number of Units:
 
Conversion Ratio:
1 PSU = 1 Common Share
Grant Date:
[GRANT DATE]
Vest Date:
[30 June 20XX]
Performance Period:
[1 July 20XX - 30 June 20XX]
Original Settlement Date (Shares Delivered on):
[ORIGINAL SETTLEMENT DATE]
Acceptance Deadline:
[ACCEPTANCE DATE]

This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the "Plan"), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors ("Committee"), and this Award
Agreement, including Attachments A and B. Any capitalized terms used in this
Agreement that are not otherwise defined herein are defined in the Plan. You may
access the Plan by activating this hyperlink: The Procter & Gamble 2014 Stock
and Incentive Compensation Plan and the Regulations and Sub Plans by activating
this hyperlink: Regulations of the Committee. If you have difficulty accessing
the materials online, please send an email to [ ] for assistance.
Voting Rights and Dividend Equivalents
As a holder of PSUs, during the period from the Grant Date until the date the
PSUs are paid, each time a cash dividend or other cash distribution is paid with
respect to Common Stock, you will receive additional PSUs (“Dividend Equivalent
PSUs”). The number of Dividend Equivalent PSUs will be determined as follows:
multiply the number of PSUs and Dividend Equivalent PSUs currently held by the
per share amount of the cash dividend or other cash distribution on Common
Stock, then divide the result by the price of the Common Stock on the date of
the dividend or distribution. These Dividend Equivalent PSUs will be subject to
the same terms and conditions as the original PSUs that gave rise to them,
including performance vesting and settlement terms, except that if there is a
fractional number of Dividend Equivalent PSUs on the date the PSUs are paid, the
Dividend Equivalent PSUs will be rounded up to the nearest whole number of PSUs.
This Award represents an unfunded, unsecured right to receive payment in the
future, and does not entitle you to voting rights or dividend rights as a
shareholder.
Performance Vesting
1. Your Target Number of Units indicated in this Award Agreement (the "Target
Units") will vest depending upon performance during the Performance Period, as
specified below. This Award Agreement also sets forth the Maximum Number of
Units (the "Maximum Units") that you may receive pursuant to this Award. Your
right to receive all, any portion of, or more than the Target Units (but in no
event more than the Maximum Units) will be contingent upon the achievement of
specified levels of certain performance goals measured over the Performance
Period. The applicable performance goals and the payout factors for each
performance goal applicable to your Award for the Performance Period are set
forth in Attachment B.
2. Within 60 days following the end of the Performance Period, the Committee
will determine (i) whether and to what extent the performance goals have been
satisfied for the Performance Period, (ii) the number of PSUs that shall become
deliverable under this Award, and (iii) whether the other applicable conditions
for receipt of shares of Common Stock in respect of the PSUs have been met. Any
PSUs not approved by the Committee in accordance with this paragraph will be
forfeited and cancelled.
Vesting and Payment
If you remain employed through the Vest Date, the Award will be paid on the
Original Settlement Date or Agreed Settlement Date (as defined below), whichever
is applicable. If your Termination of Employment occurs for any reason before
the Vest Date except for the reasons listed below, the Award will be forfeited.
For the purposes of this Award, Termination of Employment will be effective as
of the date that you are no longer actively employed and will not be extended by
any notice period required under local law.
1. Termination on Account of Death. In the case of death, the Award is not
forfeited and will become deliverable on the Settlement Date or Agreed
Settlement Date, whichever is applicable.





--------------------------------------------------------------------------------





2. Termination on Account of Retirement or Disability after June 30th of the
fiscal year in which this Award was granted. In the case of Retirement or
Disability, respectively, that occurs after June 30th of the fiscal year in
which this award was granted, the Award is not forfeited and will become
deliverable on the Settlement Date or Agreed Settlement Date, whichever is
applicable, as long as you remain in compliance with the terms of the Plan and
the Regulations.
3. Termination after June 30th of the fiscal year in which this Award was
granted pursuant to a Written Separation Agreement. In the event of your
Termination of Employment from the Company or a Subsidiary that occurs after
June 30th of the fiscal year in which this award was granted, this Award is
forfeited unless you have executed a written separation agreement with the
Company that provides for retention of the Award. If the Award is retained
pursuant to a separation agreement, the Award will be delivered on the
Settlement Date or Agreed Settlement Date, whichever is applicable, as long as
you remain in compliance with the terms of the Plan, the Regulations, and the
separation agreement.
4. Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s
businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become deliverable on the Settlement Date or Agreed
Settlement Date, whichever is applicable, as long as you remain in compliance
with the terms of the Plan and the Regulations.
Notwithstanding the foregoing, in the event of a Change in Control, the Target
Number of Units shall be paid pursuant to the terms provided in the Plan.
Payment under this Award will be made in the form of Common Stock or such other
form of payment as determined by the Committee pursuant to the Plan, subject to
applicable tax withholding.
Deferral Election
At any time at least six months prior of the end of the Performance Period and
so long as the achievement of the applicable performance goals are not yet
readily ascertainable (but in no event later than your Termination of Employment
from the Company), you and the Company may agree to postpone the Original
Settlement Date to such later date ("Agreed Settlement Date") as may be elected
by you, which date shall be at least five years later than the Original
Settlement Date and in accordance with Internal Revenue Code Section 409A.
This Award Agreement including Attachments A and B, the Plan and Regulations of
the Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements that have been entered by you with the Company regarding this
specific Award. Any legal action related to this Award, including Article 6 of
the Plan, may be brought in any federal or state court located in Hamilton
County, Ohio, USA, and you hereby agree to accept the jurisdiction of these
courts and consent to service of process from said courts solely for legal
actions related to this Award.
 
THE PROCTER & GAMBLE COMPANY
 
 
Mark Biegger
 
 
Chief Human Resources Officer
 



Attachment(s):

Attachment A
To Accept Your Award
To Reject Your Award
Read and check the boxes below:
Read and check the box(es) below:
¨
I have read, understand and agree to be bound by each of:
¨
I have read and understand the terms noted above and do not agree to be bound by
these terms. I hereby reject the stock option award detailed above.
 
● The Procter & Gamble 2014 Stock and Incentive Compensation Plan
● Regulations of the Committee
● This Award Agreement, including Attachments A and B
 
¨
I accept the stock option award detailed above (including attachments)
¨
I have read and understand the terms noted above and do not agree to be bound by
these terms. I hereby reject the performance share award detailed above.
¨
I accept the performance share award detailed above (including attachments)
 
 








